Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-12 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.
35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include the following: "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. The examiner notes that the functional language can take the form of an adjective, i.e. a controlling means, or a phrase, ie. a means for controlling. See Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999).; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the immediate specification are as follows:   
In Claim(s) 11 Line(s) 3, the limitation “ a beam emission unit emitting a beam toward powder" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “beam emission unit” will be read as “an electron gun unit 21, a convergence coil 22, and a deflection coil 23" as is presented by the immediate specification (Paragraph(s) 0019).  Likewise, all recitations in the claims directed towards a “beam emission unit” will be treated similarly. 
In Claim(s) 12 Line(s) 3, the limitation “ a powder collection device collecting… the powder" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “powder collection device” will be read as “the hole portions 39b and the collection tanks 38" as is presented by the immediate specification (Paragraph(s) 0039).  Likewise, all recitations in the claims directed towards a “powder collection device” will be treated similarly. 
In Claim(s) 12 Line(s) 6, the limitation “ a measuring device measuring" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “measuring device” will be read as “a sensor" as is presented by the immediate specification (Paragraph(s) 0040).  Likewise, all recitations in the claims directed towards a “measuring device” will be treated similarly. 
In Claim(s) 12 Line(s) 8, the limitation “ a control device adjusting a speed" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “control device” will be read as “a control unit (control device)” as presented in (0067). The “control unit” is defined as “a… CPU… ROM… RAM… software… computer" as is presented by the immediate specification (Paragraph(s) 0036).  Likewise, all recitations in the claims directed towards a “control device” will be treated similarly. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 U.S.C. § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has changed the limitation from “conveyance device” to a “conveyor”. The instant application only has support for a “belt-conveyor-type conveyance device” or a conveyor belt (Paragraph(s) 0061,0030, and Figure(s) 1-7).
Likewise, Claims 3 and 11 are similarly rejected as they depend on a rejected base and are not dependent on Claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is rejected for being vague and indefinite because the limitations: “a work table provided below the front end portion of the conveyor and having an upper surface upon which the powder falls from the conveyor; a modeling surface exposed upward beside the work table; and a recoater configured to move across a position of the front end portion of the conveyor in the first direction to spread and level the powder across the modeling surface, whereby powder deposited on the conveyance surface is conveyed in the first direction by the conveyor with a thickness corresponding to the predetermined gap, dropped from the conveyor front end portion onto the work table upper surface, and levelly spread across the modeling surface by the movement of the recoater” appear to be a part of the powder feeder, instead of the apparatus. For the purpose of examination, the limitation will be read as: 
“An additive manufacturing device comprising:
a work table;
a modeling surface;
a recoater; and
a powder feeder including:
a hopper accommodating powder, the hopper including a discharge port for discharging the powder and the discharge port being provided in a lower portion of the hopper; and a conveyor including a conveyance surface disposed below the discharge port of the hopper and configured to move the conveyance surface in a first direction and invert the conveyance surface in a front end portion, wherein the hopper includes a front wall portion positioned on a downstream side of the discharge port in the first direction, and a predetermined gap is formed between a lower end of the front wall portion of the hopper and the conveyance surface of the
	the work table provided below the front end portion of the conveyor and having an upper surface upon which the powder falls from the conveyor;
 the modeling surface exposed upward beside the work table; 
and the recoater configured to move across a position of the front end portion of the conveyor in the first direction to spread and level the powder across the modeling surface, 
whereby powder deposited on the conveyance surface is conveyed in the first direction by the conveyor with a thickness corresponding to the predetermined gap, dropped from the conveyor front end portion onto the work table upper surface, and levelly spread across the modeling surface by the movement of the recoater.”
Claim 12 is rejected for the awkward wording of this limitation ” a control device adjusting a speed of the conveyance surface by controlling the conveyor the basis of the powder collection amount measured by the measuring device”. The examiner is unsure of how to interpret this, for the purpose of examination, the limitation will require a control device.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 12 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by NG (US-20170072636-A1) hereinafter referred to as NG.
Regarding Claim 1, NG teaches an additive manufacturing device comprising:
a work table (119, Figure(s) 1A-1B);
a modeling surface (104, Figure(s) 1A-1B);
a recoater (102, Figure(s) 1A-1b); and
a powder feeder including:
a hopper (134, Figure(s) 1A-1b) accommodating powder (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of holding powder, Figure(s) 1A.), the hopper including:
a discharge port for discharging the powder and the discharge port being provided in a lower portion of the hopper (see the chute coming out of the hopper, Figure(s) 3B);
a conveyor including a conveyance surface disposed below the discharge port of the hopper and configured to move the conveyance surface in a first direction and invert the conveyance surface in a front end portion (140, Figure(s) 3b), 
wherein the hopper includes a front wall portion positioned on a downstream side of the discharge port in the first direction (Figure(s) 3b), and 
a predetermined gap is formed between a lower end of the front wall portion of the hopper and the conveyance surface of the(see where there is space between the hopper chute and the powder conveyor 140 which here is an auger screw, Figure(s) 3b and Paragraph(s) 0072); and
wherein the work table provided below the front end portion of the conveyor and having an upper surface upon which the powder falls from the conveyor (Figure(s) 1a-1b);
wherein the modeling surface exposed upward beside the work table (Figure(s) 1a-1b); 
wherein the recoater is configured to move across a position of the front end portion of the conveyor in the first direction to spread and level the powder across the modeling surface (see the arrow, Figure(s) 1a-1b), 
wherein powder deposited on the conveyance surface is conveyed in the first direction by the conveyor with a thickness corresponding to the predetermined gap, dropped from the conveyor front end portion onto the work table upper surface, and levelly spread across the modeling surface by the movement of the recoater (Figure(s) 1A-1B).
Regarding Claim 11, NG teaches the additive manufacturing device of Claim 1, further comprising:
a beam emission unit emitting a beam toward powder spread across 7283855.1Applicant: IHI CORPORATION Application No.: 16/753,984modeling surface by the recoater (energy source 114 having a scanning laser, Paragraph(s) 0041 and Figure(s) 1A).
Regarding Claim 12, NG teaches the additive manufacturing device of Claim 11, further comprising:
a powder collection device collecting, from the work table, powder surplus remaining after being spread across the modeling surface or protruding from the modeling surface (doctor blade 126, Figure(s) 1A),
a measuring device measuring powder collected by the powder collection device to determine a powder collection amount (optical sensors determining packing of particles, Paragraph(s) 0066, 0109, 0112, 0123); and 
a control device adjusting a speed of the conveyance surface by controlling the conveyor the basis of the powder collection amount measured by the measuring device (controller 128, Figure(s) 1A and Paragraph(s) 0049).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New art has been added to the PRIOR ART NOT RELIED UPON SECTION.


Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
UCKELMANN (US-20130108726-A1) teaches a non-flat conveyor belt because there are prongs (Figure(s) 2).
EDERER (US-20150290881-A1) teaches a non-flat conveyor belt (Figure(s) 3).
SHAW (US-20170028472-A1) teaches a conveyor belt, work surface, beam emission unit, etc. (Figure(s) 7).
HOCKER (US-20170259507-A1) teaches a non-flat conveyor belt based on the size of the roller (Figure(s) 2a-2d).
KLEIN (US-20180207872-A1) teaches a non-flat conveyor belt capable of adjusting the height with a roller (Figure(s) 14).
STUART (US-20190315056-A1; US11110656B2) teaches a conveyor belt capable of adjusting to the shape of the desired discharged material as specified from the controller (Figure(s) 1 and Paragraph(s) 0018 of the PGPUB; however, this is not prior art as it does not beat the effectively filed date).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743